Title: From Thomas Jefferson to George Hammond, 3 May 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia May 3. 1793.

I received yesterday the representation and requisition which you were pleased to make on the capture of the British ship Grange by the French frigate L’Embuscade within the bay of Delaware, and immediately laid it before the President. The US. being at peace with both parties, will certainly not see with indifference it’s territory or jurisdiction violated by either, and will proceed immediately to enquire into the facts and to do what these shall shew ought to be done, with exact impartiality. The collection of evidence may require some small time, but measures are taken to keep things in the mean time in their present state. I have the honor to be respectfully Sir Your most obedt. & most humble servt

Th: Jefferson

